DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant on January 17th, 2021 filed a Preliminary Amendment.
	Applicant amended the Abstract.  The amended Abstract is referenced regarding Objections made to the Abstract.
	Applicant added a paragraph to the beginning of the Specification.  The Examiner in making Specification Objections in analysis the Disclosure refers to the original Specification page and line numberings.

	Originally claims 1 – 72 were presented.
	Applicant in the preliminary amendment cancelled claims 3 – 5, 7 – 18, 21 – 23, 25 – 36, 39 – 41, 44, 47 – 54, 57 – 59, 62 – 63, and 65 – 72.
	Applicant in the preliminary amendment amended claims 6, 24, 38, 42, 60, and 64.
	The pending claims are 1 – 2, 6, 19 – 20, 24, 37 – 38, 42 – 43, 45 – 46, 55 – 56, 60 – 61, and 64.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/699,831 filed on July 18th, 2018).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 17th, 2021 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the Abstract is too short being only 47 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1 – 2, 6, 19 – 20, 24, 37 – 38, 42 – 43, 45 – 46, 55 – 56, 60 – 61, and 64 are objected to because of the following informalities:
Regarding claims 1, 19, 37, and 55, the independent claims recites “a container” broadly and appears to render the claims vague and Indefinite.  Should features from dependent claims be incorporated, the Objection may be overcome.
Regarding claims 2, 20, 38, and 56, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Objected.

Regarding claims 6, 24, 42, 60, the term “container” appears to be used inconsistent as would be understood by one of ordinary skill in the art where “YCbCr” is a color space format or a color channels for encoding / decoding (similar to RBG) and not containers thus the claims appear to be vague and Indefinite.
Regarding claims 6, 24, 42,and 60, the claims recite “the container comprises a YCbCr container” which appears to be a circular description of container and raises antecedent basis with the rest of the claim (circular descriptors).
Regarding claims 43, 45, 46, 61, and 64, the claims depend on claims 42 and 60 but do not cure the deficiencies of the claims and thus are similarly Objected.

Regarding claims 43 and 61, the term “container” appears to be used inconsistent as would be understood by one of ordinary skill in the art where the claims “4:4:4”, “4:2:2” and “4:2:0” are recognized as sampling formats and not containers thus the claims appear to be vague and Indefinite.

Regarding claim 46, the phrase “carrying the occupancy” [line 4] should read as --carrying the occupancy-- for correctness and clarity to resolve antecedent basis issues.
Appropriate correction is required.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are:
“memory storing instructions” in claims 19 and 55.; and
“processing circuitry configured to …” in claims 19 and 55.

The Examiner observes the claimed “processing circuitry” and “memory” would be afforded status as connoting sufficient structure to one of ordinary skill in the art.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 2, 6, 19 – 20, 24, 37 – 38, 42 – 43, 55 – 56, and 60 – 61 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela, et al. (WO2019/135024 A1 referred to as “Han” throughout) [Cited in Applicant’s January 17th, 2021 IDS as FOR Item #1], and further in view of Siver, et al. (WO2017/008125 A1 referred to as “Siver” throughout).
Regarding claim 1, see claim 19 which is the apparatus implementing the steps of the claimed method.
Regarding claim 2, see claim 20 which is the apparatus implementing the steps of the claimed method.
Regarding claim 6, see claim 24 which is the apparatus implementing the steps of the claimed method.

Regarding claims 19, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Siver renders more clearly the container includers luma / chroma channels (components) as part of the bitstream encoded / decoded to transmit to elaborate on the teachings of Han.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the teachings of the container of Han as to including the luma / chroma components encoded / decoded being transmitted / received.  The combination teaches
memory storing instructions [Han Figures 1 and 4 as well as Paragraphs 16 (memory and processor implementations) and 44 – 48 (memory storing computer code for processing with various locations for the memory in the image capture, processing, and display process), and 120]; and
processing circuitry configured to execute the instructions [Han Figures 1 and 4 as well as Paragraphs 16 and 44 – 48 (computer processor implementation to execute instructions stored on a memory where in view of Paragraph 160 with hardware implementations / use of circuits renders obvious the use of the claimed “circuitry”)] to cause the transmitter to:
combine a depth information and an occupancy map into a container in a video sequence [Han Figures 8 – 10 (in particular Figure 10 - geometry / depth information multiplexed / combined with occupancy map information) as well as Paragraphs 66, 84 (containers in a video sequence), 103 (geometry images are also identified as depth images rendering obvious the use of terms to one of ordinary skill in the art), 104 – 109 (containers are a part of the video sequence being transmitted) 131 – 134 (encoding depth / geometry and occupancy maps in the same container (see “joint geometry-occupancy image”), 153 – 156 (encoding depth in a luma channel and occupancy map information in a chroma channel and encapsulating the bitstream into a container); Siver Page 13 line 35 – Page 14 line 5 (containers are part of a video sequence) and Page 15 line 33 – Page 16 line 15 (containers contain color channel / components defining / elaborating on the understandings of Han)];
encode the video sequence including the depth information and the occupancy map [Han Figures 9 – 10 (see at least reference characters 912 and 914 and in Figure 10 see the geometry and occupancy map multiplexed together and then compressed) as well as Paragraphs 121 – 125 and 131 – 134 (multiplex, compress / encode (obvious variants to one of ordinary skill in the art), and transmit bitstream)]; and
transmit, to a receiver, the encoded video sequence [Han Figures 1, 9 – 10 (see at least reference characters 912 and 914 and in Figure 10 see the geometry and occupancy map multiplexed together and then compressed) and 13 – 14 (decoder / receiver) as well as Paragraphs 48 (transmit to a receiver), 105 – 107 (receiver in a decoder), 121 – 125 and 131 – 137 (multiplex, compress / encode (obvious variants to one of ordinary skill in the art), and transmit bitstream to a receiver)].
The motivation to combine Siver with Han is to combine features in the same / related field of invention of packing images into containers for transmitters / receivers or encoding / decoding [Siver Page 1 lines 1 – 7] in order to provide packing data and providing alternatives [Siver Page 1 lines 19 – 33 where the Examiner observes at least KSR Rationale (D) is also applicable].
This is the motivation to combine Siver and Han which will be used throughout the Rejection.

Regarding claims 20, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Siver renders more clearly the container includers luma / chroma channels (components) as part of the bitstream encoded / decoded to transmit to elaborate on the teachings of Han.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the teachings of the container of Han as to including the luma / chroma components encoded / decoded being transmitted / received.  The combination teaches
wherein the occupancy map comprises binary information about which pixels in the depth information and a texture image represent a point cloud point [Han Figure 12 as well as Paragraph 103 (geometry images are also identified as depth images rendering obvious the use of terms to one of ordinary skill in the art) and 119 (texture and geometry data used in point cloud signaled by a binary occupancy map)].
Please see claim 19 for the motivation to combine Han and Siver.

Regarding claims 24, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Siver renders more clearly the container includers luma / chroma channels (components) as part of the bitstream encoded / decoded to transmit to elaborate on the teachings of Han.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the teachings of the container of Han as to including the luma / chroma components encoded / decoded being transmitted / received.  The combination teaches
the container comprises a YCbCr container [Siver Page 11 lines 9 – 16 (rendering obvious YUV and YCbCr color spaces as obvious variants to one of ordinary skill in the art so Han’s U and V channel citations are respectively are Cb and Cr channels) and Page 15 line 33 – Page 16 line 15 (containers contain color channel / components defining / elaborating on the understandings of Han)], the depth information is carried in a Y signal of the container, and the occupancy map is carried in at least one of Cb and Cr signals of the container [Han Figures 8 – 10 (in particular Figure 10 - geometry / depth information multiplexed / combined with occupancy map information) as well as Paragraphs 103 (geometry images are also identified as depth images rendering obvious the use of terms to one of ordinary skill in the art), 131 – 134 (encoding depth / geometry and occupancy maps in the same container (see “joint geometry-occupancy image”), 153 – 156 (encoding depth in a luma channel and occupancy map information in a chroma channel and encapsulating the bitstream into a container)].
Please see claim 19 for the motivation to combine Han and Siver.

Regarding claim 37, see claim 55 which is the apparatus implementing the steps of the claimed method.
Regarding claim 38, see claim 56 which is the apparatus implementing the steps of the claimed method.
Regarding claim 42, see claim 60 which is the apparatus implementing the steps of the claimed method.
Regarding claim 43, see claim 61 which is the apparatus implementing the steps of the claimed method.

Regarding claim 55, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Siver renders more clearly the container includers luma / chroma channels (components) as part of the bitstream encoded / decoded to transmit to elaborate on the teachings of Han.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the teachings of the container of Han as to including the luma / chroma components encoded / decoded being transmitted / received.  The Examiner observes one of ordinary skill in the art recognizes decoding (decompression) as the inverse process of encoding (compression) as further evidenced in Han Figures 1 – 3 (subfigures included), 10 and 14 (Paragraphs 141 – 144 render obvious the encoders and decoders as inverses in the figures as well as the steps performed) as well as Paragraphs 43 – 48 and 54 – 58.  The combination teaches
memory storing instructions [See claim 19 for the same limitation for citations]; and
processing circuitry configured to execute the instructions [See claim 19 for the same limitation for citations] to cause the receiver to:
receive, from a transmitter [Han Figures 9 – 10 (see at least reference character 914) as well as 13 – 14 (see at least reference character 1300 and Figure 14 being the inverse of Figure 10) as well as paragraphs 46 – 48 (receivers for the transmitted data), 104 – 109, and 137 (receiving transmitted encoded data)],
an encoded video sequence, the encoded video sequence comprising depth information and an occupancy map encoded in a container of the video sequence [See claim 19 “combine” limitation for citations]; and
decode the encoded video sequence including the depth information and the occupancy map in the container of the video sequence [Han Figures 9 – 10 (encoding process forming the data) as well as Figures 13 – 14 (see at least reference character 1300 and Figure 14 being the inverse of Figure 10 (separating depth and occupancy map data and decompressing such data) as well as Paragraphs 46 – 48, 104 – 109, 137 – 142 (receiver to decode the data – see the previous limitation for citations regarding the occupancy and depth data decoded from the container where Paragraph 158 renders obvious the inverse processes with the formats used in Paragraphs 152 – 157)].
Please see claim 19 for the motivation to combine Han and Siver since the same / similar inverse processes are claimed (decoder / encoder).

Regarding claim 56, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Siver renders more clearly the container includers luma / chroma channels (components) as part of the bitstream encoded / decoded to transmit to elaborate on the teachings of Han.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the teachings of the container of Han as to including the luma / chroma components encoded / decoded being transmitted / received.  The Examiner observes one of ordinary skill in the art recognizes decoding (decompression) as the inverse process of encoding (compression) as further evidenced in Han Figures 1 – 3 (subfigures included), 10 and 14 (Paragraphs 141 – 144 render obvious the encoders and decoders as inverses in the figures as well as the steps performed) as well as Paragraphs 43 – 48 and 54 – 58.  The combination teaches
wherein the occupancy map comprises binary information about which pixels in the depth information and a texture image represent a point cloud point [See claim 20 for the same limitation for citations].
Please see claim 55 for the motivation to combine Han and Siver.

Regarding claim 60, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Siver renders more clearly the container includers luma / chroma channels (components) as part of the bitstream encoded / decoded to transmit to elaborate on the teachings of Han.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the teachings of the container of Han as to including the luma / chroma components encoded / decoded being transmitted / received.  The Examiner observes one of ordinary skill in the art recognizes decoding (decompression) as the inverse process of encoding (compression) as further evidenced in Han Figures 1 – 3 (subfigures included), 10 and 14 (Paragraphs 141 – 144 render obvious the encoders and decoders as inverses in the figures as well as the steps performed) as well as Paragraphs 43 – 48 and 54 – 58.  The combination teaches
the container comprises a YCbCr container [See claim 24 for the same limitation for citations], the depth information is carried in a Y signal of the container, and the occupancy map is carried in at least one of Cb and Cr signals of the container [See claim 24 for the same limitation for citations].
Please see claim 55 for the motivation to combine Han and Siver.

Regarding claim 61, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Siver renders more clearly the container includers luma / chroma channels (components) as part of the bitstream encoded / decoded to transmit to elaborate on the teachings of Han.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the teachings of the container of Han as to including the luma / chroma components encoded / decoded being transmitted / received.  The Examiner observes one of ordinary skill in the art recognizes decoding (decompression) as the inverse process of encoding (compression) as further evidenced in Han Figures 1 – 3 (subfigures included), 10 and 14 (Paragraphs 141 – 144 render obvious the encoders and decoders as inverses in the figures as well as the steps performed) as well as Paragraphs 43 – 48 and 54 – 58.  The combination teaches
wherein the YCbCr container [See claim 60 for the similar limitation for citations] comprises a 4:4:4 container, a 4:2:2 container, or a 4:2:0 container [Han Paragraphs 87 – 88 (chroma sampling formats to select from), 127, and 151].
Please see claim 55 for the motivation to combine Han and Siver.

Claim(s) 45, 46 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, Siver, as applied to claims 45 and 61 above, and further in view of Mammou, et al. (US PG PUB 2019/0087979 A1 referred to as “Mammou” throughout where citations will come from the US PG PUB in lieu of all the US Provisional Applications).
Regarding claim 46, see claim 64 which is the apparatus implementing the steps of the claimed method.

Regarding claim 45, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Siver renders more clearly the container includers luma / chroma channels (components) as part of the bitstream encoded / decoded to transmit to elaborate on the teachings of Han.  Mammou teaches more clearly than Han the effects of sampling formats and changes using down-sampling (down-scaling) / sampling and signaling information on the contents of channels.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the teachings of the container of Han as to including the luma / chroma components encoded / decoded being transmitted / received with signaling of channel information and downsampling as taught by Mammou.  The Examiner observes one of ordinary skill in the art recognizes decoding (decompression) as the inverse process of encoding (compression) as further evidenced in Han Figures 1 – 3 (subfigures included), 10 and 14 (Paragraphs 141 – 144 render obvious the encoders and decoders as inverses in the figures as well as the steps performed) as well as Paragraphs 43 – 48 and 54 – 58.  The combination teaches
wherein: downsampling has been applied [Han Paragraphs 87 – 88 (sampling formats halving dimensions of chroma components rendering obvious down sampling) further elaborated by Mammou Figure 5 (see subfigures such as 5D – 5G) as well as Paragraphs 330 – 333 (downscaling geometry and occupancy map information) and 342 – 345 (downscaling techniques and resolution scaling factor – to combine with Han and in view of Paragraphs 353 – 354 (sampling formats and down conversion / scaling ratios to use)), and 402 – 408 (chroma sampling format signaled / frame size which may have been downsampled)], and the occupancy map is carried in at least one of the Cb and Cr signals of the container [See claim 24 reciting the same / similar limitations for citations (including Siver for obviousness of YUV and YCbCr color spaces used)].
Please see claim 37 for the motivation to combine Han and Siver.
The motivation to combine Mammou with Siver and Han is to combine features in the same / related field of invention of point cloud compression with spatial and attribute information [Mammou Paragraph 2] in order to improve encoding / decoding point cloud data and quality by signaling channel information including sampling information [Mammou Paragraphs 85 – 86 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].

Regarding claim 64, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Siver renders more clearly the container includers luma / chroma channels (components) as part of the bitstream encoded / decoded to transmit to elaborate on the teachings of Han.  Mammou teaches more clearly than Han the effects of sampling formats and changes using down-sampling (down-scaling) / sampling and signaling information on the contents of channels.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the teachings of the container of Han as to including the luma / chroma components encoded / decoded being transmitted / received with signaling of channel information and downsampling as taught by Mammou.  The Examiner observes one of ordinary skill in the art recognizes decoding (decompression) as the inverse process of encoding (compression) as further evidenced in Han Figures 1 – 3 (subfigures included), 10 and 14 (Paragraphs 141 – 144 render obvious the encoders and decoders as inverses in the figures as well as the steps performed) as well as Paragraphs 43 – 48 and 54 – 58.  The combination teaches
receive, from the transmitter [See claim 55 for citations for the same / similar limitation], origin plane information [See next limitation for citations ], and wherein the origin plane information indicates at least one signal of the container that is carrying the occupancy map [Mammou Paragraphs 402 – 408 (signaling channel information including scaling) and 415 – 417 (signaling presence of the occupancy map rendering obvious the information claimed].
Please see claim 45 for the motivation to combine Han, Siver, and Mammou since the sampling formats render obvious the use of down-sampling / down-scaling / downconversion claimed in claim 45.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mammou, et al. (US PG PUB 2019/0311500 A1 referred to as “Mammou 50” throughout) teaches similar features as Mammou at least in Paragraphs 389 – 390 and 410 – 420.  Sinharoy (US PG PUB 2019/0122393 A1 referred to as “Sinharoy” throughout) teaches coding 3D information in 2D frames in at least Figures 8 – 10 as suggests using the color channels for the different types of frames (depth / geometry, texture, and occupancy map).  Tourapis, et al. (US Patent #11,017,566 B1 referred to as “Tourapis” throughout) teaches in Paragraphs 266 – 267 suggestions for using the channels for depth and occupancy (YUV / YCbCr channels) and similar features to Mammou and Mammou 50.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487